Citation Nr: 1823113	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  12-17 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to diabetes mellitus type II. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus type II. 

4.  Entitlement to service connection for prostate cancer as due to herbicide exposure.

5.  Entitlement to service connection for erectile dysfunction as secondary to prostate cancer. 

6.  Entitlement to service connection for a scar as a residual of a prostatectomy as secondary to prostate cancer. 

7.  Entitlement to special monthly compensation based on loss of use of a creative organ. 

8.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to diabetes mellitus type II. 

9.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2012 and January 2014 by a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2012, the Veteran testified regarding the first 8 issues on the title page of this decision before the undersigned Veterans Law Judge. A transcript of the hearing is of record. 

In a November 2014 decision, the Board determined that new and material evidence had been received in order to reopen the claims of entitlement to service connection for diabetes mellitus type II and prostate cancer, and then remanded the reopened claims, the service connection claims, and the special monthly compensation claim for additional development. Subsequently, in May 2016, the Board denied service connection for the first 7 claims listed on the title page of this decision. Thereafter, the Veteran appealed the Board's May 2016 decision to the United States Court of Appeals for Veterans Claims (Court) which, in July 2017, issued a Memorandum Decision vacating and remanding the matters to the Board for further consideration and they now return for further appellate review. 

The May 2016 decision also remanded the claim for service connection for hypertension for additional development, and the claim for service connection for hepatitis C in order to afford the Veteran his requested Board hearing. Thereafter, the Agency of Original Jurisdiction (AOJ) completed the development ordered with regard to the former claim and, in a September 2017 statement, the Veteran withdrew his request for a Board hearing in connection with the latter claim. See 38 C.F.R. § 20.704(e) (2017).  Thus, such claims likewise return to the Board for further consideration.  However, as will be discussed below, additional development is required with respect to both matters.  Therefore, they are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, the circumstances of his service at Korat Air Base in Thailand from September 1968 to September 1969 brought him near the air base perimeter and, as such, herbicide exposure is conceded on a facts-found basis.

2. The Veteran has been diagnosed with diabetes mellitus type II, which is presumed to be due to exposure to herbicides.

3. The Veteran's peripheral neuropathy of the bilateral upper extremities is associated with his diabetes mellitus type II.

4. The Veteran's peripheral neuropathy of the bilateral lower extremities is associated with his diabetes mellitus type II.

5. The Veteran has been diagnosed with prostate cancer, which is presumed to be due to exposure to herbicides.

6. The Veteran's erectile dysfunction is associated with his prostate cancer.

7. The Veteran's scar as a residual of a prostatectomy is associated with his prostate cancer. 

8. The Veteran's erectile dysfunction results in the loss of use of a creative organ.   


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2017).

3. The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2017).

4. The criteria for service connection for prostate cancer have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5. The criteria for service connection for erectile dysfunction have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6. The criteria for service connection for a scar as a residual of a prostatectomy have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

7. The criteria for special monthly compensation based on loss of use of a creative organ have been met. 38 U.S.C. §§ 1114(k), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for diabetes mellitus type II, peripheral neuropathy of the bilateral upper and lower extremities, prostate cancer, erectile dysfunction, residual scar of a prostatectomy, and special monthly compensation based on loss of use of a creative organ herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran seeks service connection for diabetes mellitus type II and prostate cancer as due to alleged herbicide exposure while stationed at Korat Air Base in Thailand from September 1968 to September 1969. He also seeks service connection for bilateral upper and lower extremity peripheral neuropathy as secondary to diabetes, and erectile dysfunction with special monthly compensation based on the loss of use of a creative organ, and a scar as a residual of a prostatectomy as secondary to prostate cancer. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service. See 38 U.S.C. § 1116; 38 C.F.R. 
§ 3.307(a)(6). 

Diabetes mellitus and prostate cancer are among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents. 38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309(e). In this case, however, the evidence does not show, nor does the Veteran allege, that he had service in Vietnam or Korea. In this regard, while his DD-214 shows that he served in Vietnam from September 1968 to September 1969, his service personnel records show that he was, in fact, based in Thailand during that timeframe. Moreover, during his November 2012 Board hearing, the Veteran admitted that he had never been to Vietnam. See Board Hearing Transcript, p. 12.  As such, a presumption of herbicide exposure based upon exposure in Vietnam or Korea is not warranted.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran does not allege, nor does the record reflect, that his diabetes mellitus and its complications or prostate cancer and its residuals are related to service on a direct or presumptive basis.  In this regard, the Board notes that service treatment records (STRs) are negative for any findings, complaints, or treatment referable to such disorders.  In fact, the earliest lay or medical evidence of any of these claimed disorders derives from private medical records dated in August 1996, which advise that the Veteran was diagnosed with diabetes in 1996. A biopsy in February 2002 found prostate adenocarcinoma, and the Veteran subsequently underwent surgery, which resulted in erectile dysfunction and a scar.  Moreover, the Veteran has not alleged a continuity of symptomatology referable to such disorder since service.  Furthermore, there is no competent evidence linking the Veteran's disorders directly or presumptively to service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Rather, the Veteran claims that service connection for diabetes mellitus and prostate cancer is warranted as presumptively related to herbicide exposure coincident with his service at Korat Air Base.  In this regard, official service department records reveal that he was assigned to the 9th Logistical Command, which was based at Korat Air Base in Thailand, from September 1968 to September 1969.  His Military Occupational Specialty was Armor/Unit Supply Specialist and Stock Clerk.  Specifically, the Veteran alleges that he worked on the perimeter of Camp Friendship in the supply depot at Korat Air Base during such time period and testified he witnessed a lack of vegetation on the perimeter.  

VA's Adjudication Procedures Manual, M21-1, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Korat Air Base. See M21-1 at IV.ii.1.H.5. Such notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975. 

Also of record is a Memorandum for the Record on the subject of Herbicide Use in Thailand during the Vietnam Era, which is a synopsis of a review of such topic by the VA Compensation and Pension Service.  The Memorandum states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand. However, there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  The Thailand CHECO report did not report use of tactical herbicides in Thailand, but there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  

If the claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam.  If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides.  No additional evidence beyond this could be provided and unless there was no reasonable possibility of substantiating the claim, an RO should send a request to the Joint Services Records Research Center (JSRRC) for any information that Compensation and Pension Services could not provide to corroborate any claimed exposure.

Based upon a review of the evidence and resolving all doubt in favor of the Veteran, the Board finds that the circumstances of the Veteran's service at Korat Air Base in Thailand from September 1968 to September 1969 brought him near the air base perimeter and, as such, herbicide exposure is conceded on a facts-found basis. Thus, the Veteran is entitled to service connection for diabetes mellitus and prostate cancer as due to exposure to herbicides. 

In this regard, in the May 2016 decision, the Board determined that the evidence of record did not competently and credibly establish that the Veteran's duties placed him at or near the base perimeter, or that he was otherwise exposed to herbicides, while serving at such base from September 1968 to September 1969. Specifically, the Board found that the Veteran's statements were in direct conflict with the official service department records that failed to demonstrate that the type of duties the Veteran performed as an Armor/Unit Supply Specialist and Stock Clerk placed him along the perimeter of the Air Base. 

Thereafter, the Veteran appealed the Board's decision to the Court. In a July 2017 Memorandum Decision, the Court vacated the Board's May 2016 decision and remanded the case for further consideration. In this regard, the Court held that the Board did not provide an adequate statement of reasons and bases to support its finding that the Veteran's lay statements were inadequate to support his contention that his duties placed him near the perimeter of Korat Air Base. Specifically, the Court observed the following:

"According to the RO's November 2015 memorandum summarizing JSRRC's response, the JSRRC could not access the veteran's unit records and, in addition, service records could not confirm whether [the Veteran's] duties regularly placed him at or near the Korat Air Base perimeter. A lack of confirmation is not the same as a contradiction of the veteran's  assertions. See Horn v. Shinseki, 25 Vet.App.  231, 239 (2012) (observing that the absence of evidence is not necessarily substantive negative evidence)."  

The Court further noted that: 

"[T]he Board did not explain whether and why it would be expected to find corroboration of the veteran's daily presence at the perimeter of the base-in accordance with his duties as a supply specialist and stock clerk-in his service records or in the records of a depot to which the veteran's unit was attached. Consequently, it is not apparent to the Court on what basis the Board concluded that service department records reviewed by the JSRRC constituted substantive negative evidence."

Moreover, the Court noted that it was not aware of any instance in which VA has distinguished, for adjudication purposes, herbicides used in Thailand from those used in Vietnam or elsewhere. Cf. Parseeya-Picchione v. McDonald, 28 Vet. App. 171, 177 (2016) ("The VA Compensation Service has acknowledged that there was some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides." (internal quotation marks omitted)). 

Accordingly, the Board must determine whether the Veteran's duties as a supply specialist and stock clerk at least as likely as not placed him at or near the Korat Air Base perimeter for a concession of herbicide exposure to follow. In this regard, based upon the Court's holding in its July 2017 decision that the Board did not provide an adequate statement of reasons and bases to support its finding that the Veteran's lay statements were inadequate to support his contention that his duties placed him near the perimeter of Korat Air Base, the Board finds that no such explanation is possible given the evidence of record. Moreover, there does not appear to be any way to obtain such evidence as it is unclear how the AOJ would go about investigating this issue in a manner that would meet the requirements of the Court. Thus, at this point in time, the evidence is insufficient to explain how the Veteran's duties did not place him on or near the perimeter of Korat Air Base during his military service. 

Consequently, although the Veteran's official service department records fail to demonstrate that the type of duties that the Veteran performed as an Armor/Unit Supply Specialist and Stock Clerk that placed him along the perimeter of the Korat Air Base, the evidence is insufficient for the Board to conclude that the Veteran's lay statements indicating that he was located at such perimeter are not credible. The evidence is thus at least evenly balanced as to whether the record contains sufficient evidence indicating that the Veteran's duties placed him at the perimeter in question. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the circumstances of his service at Korat Air Base in Thailand from September 1968 to September 1969 brought him near the air base perimeter and, as such, the Veteran is presumed to have been exposed to herbicides. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The Board also notes that the present decision is based on the record in this appeal, including the Court's own non-precedential July 2017 Memorandum Decision, and carries no precedential weight as to any other cases. 38 C.F.R. § 20.1303.

Therefore, as the Board has determined that the Veteran was exposed to herbicides during his military service, the Board finds that service connection for diabetes mellitus type II and prostate cancer on a presumptive basis as a result of herbicide exposure is warranted. Likewise, as the medical evidence of record indicates that the Veteran has peripheral neuropathy of the bilateral upper and lower extremities associated with his diabetes mellitus type II, and erectile dysfunction and a residual scar associated with his prostate cancer, service connection is also warranted for such disorders on a secondary basis. 

Additionally, governing law provides special monthly compensation if a veteran, as a result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C. § 1114(k).  In relevant part, entitlement to special monthly compensation on this basis is warranted when loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service.  38 C.F.R. § 3.350(a)(1)(ii).  Entitlement to special monthly compensation based on loss of use of a creative organ can also be granted based on erectile dysfunction. Thus, in light of the grant of service connection for erectile dysfunction, the Board also finds that entitlement to special monthly compensation for loss of use of a creative organ is also warranted. See 38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).  


ORDER

Service connection for diabetes mellitus type II is granted.

Service connection for peripheral neuropathy of the bilateral upper extremities is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.

Service connection for prostate cancer is granted.

Service connection for erectile dysfunction is granted.

Service connection for a scar as a residual of a prostatectomy is granted.

Special monthly compensation based on loss of use of creative organ is granted.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim for service connection for hepatitis C, he contends that such disorder was contracted during service as a result of receiving shots via a multi-use jet gun injector prior to being deployed. See July 2013 statement. 

In August 2013, the Veteran was afforded a VA examination in connection with his claim, in which the examiner found that the Veteran had a diagnosis of hepatitis C for over 40 years. The examiner also noted that the risk factor for the Veteran's diagnosed hepatitis C was transfusions of blood or blood products before 1992. However, the Board finds that a remand is necessary as the examiner did not provide an opinion as to whether the Veteran's hepatitis C was related to his military service, to include due to the alleged shots received from a multi-use jet gun injector.

Regarding the Veteran's claim for service connection for hypertension, he contends that such disorder is also related to his military service, to include the stress he endured during service. See November 2012 Board Hearing Transcript. Alternatively, the Veteran contends that such disorder is secondary to his diabetes mellitus type II. Pursuant to the May 2016 remand, the Veteran was afforded a VA examination in May 2016. At such time, the examiner found that the Veteran had a diagnosis of hypertension since 1999 and opined that such disorder was not related to the Veteran's military service. In support thereof, the examiner noted that a review of the record did not show the Veteran was treated for hypertension while in service. The examiner also noted that a review of the record and an interview with the Veteran did not show any treatment for hypertension until 1999, and there were no records to indicate the presence of hypertension in 1970. 

In February 2017, the examiner provided an addendum opinion as she did not discuss the Veteran's contention of his hypertension being related to the stress he endured during service. Nonetheless, the examiner opined again that the Veteran's hypertension was not related to his military service, including in service stress. The examiner explained that a review of the record did not show that the Veteran was treated for hypertension while in service. 

However, the Board finds that a remand is warranted to obtain an addendum opinion as the examiner's rationale for her opinions is inadequate. Specifically, the sole basis for a negative opinion cannot be the fact that there are no records showing that the Veteran was treated for hypertension during service. Additionally, an opinion is needed to determine whether the Veteran's hypertension is secondary to his diabetes mellitus type II. Furthermore, as the Veteran is presumed to have been exposed to herbicide agents coincident with his service, there is evidence which suggests a link between the Veteran's hypertension and his presumed in-service exposure to herbicide agents.  

In this regard, the Board notes that hypertension is not one of the presumptive conditions listed in 38 C.F.R. § 3.309(e), and the regulation specifically states that the definition for ischemic heart disease does not include hypertension.  However, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category, but in its Update 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  In view of the information provided in the aforementioned Updates from NAS, the Board finds that an opinion should also be obtained to address such concerns.

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the August 2013 hepatitis C examination. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. If the August 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should provide an opinion on the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hepatitis C is related to his active duty military service, to include the alleged shots he received from a multi-use jet gun injector?

The examiner is advised that the sole basis for a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any treatment or diagnosis for hepatitis C.

A rationale for any opinion offered should be provided.

2. Return the record to the VA examiner who conducted the May 2016 hypertension examination and rendered the February 2017 addendum opinion. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. If the May 2016/February 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should provide an opinion on the following:

(A) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension is related to his active duty military service, to include his in-service stress and his acknowledged in-service exposure to herbicides?

In offering such opinion, the examiner must consider and discuss NAS's Update 2012, which reflects that NAS has placed hypertension in the category of limited or suggestive evidence, which means that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."

The examiner's rationale cannot rely solely on the fact that VA has not included hypertension in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's hypertension, without regard to the conditions VA recognizes as being due to herbicide agents, is nevertheless at least as likely as not related to his exposure to herbicide agents in service.

The examiner is also advised that the sole basis for a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any treatment or diagnosis for hypertension.

(B) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed hypertension is caused by or aggravated by his diabetes mellitus type II? For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

(C) Is it at least as likely as not (a 50 percent or greater probability) that hypertension manifested within one year after service? If so, please describe the manifestations.

A complete rationale for any opinion offered should be provided.

3. After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


